Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a senior clerk for a securities clearing house. On an updated personnel form claimant provided false personal information to her employer, thereby concealing data which would have revealed a violation of a company policy. There is no dispute that claimant signed a form stating that she had received and read the employer’s ethics code. Under the circumstances, substantial evidence exists to support the decision of the Board that claimant’s dishonesty, which was *817potentially detrimental to her employer’s interests, constituted disqualifying misconduct.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.